DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-10, 12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed (US 2011/027410 A1).
Regarding claim 1, Mohammed (US 2011/0027410 A1) teaches an injection molding apparatus comprising: 
a hot runner system (melt distribution apparatus 10 in Figures 1-4) having 
a manifold (214 in Figure 3) for receiving material from a source, the manifold having a manifold channel (melt channel 223) extending between a manifold inlet and a manifold outlet; 

a valve pin (valve member 232) connected to an actuator for translating the valve pin between an open position and a closed position (paragraph 0036, a valve member that is actuatable by an actuator), the valve pin extending through the manifold and the nozzle channel; 
a valve pin seal (valve bushing 275) at an upstream end of the nozzle, the valve pin seal having a valve pin bore in which the valve pin is slidably received, the valve pin bore in communication with the nozzle channel (paragraph 0042, is configured to be received within a further portion of the bore that is defined in the manifold…to define a melt channel for connecting, in use, a melt channel); and 
a thermal bridge (hot-side member 270) extending through a valve pin passageway in the manifold, the thermal bridge being in conductive thermal communication with the valve pin seal (as shown in Figure 3), and when the injection molding apparatus is assembled, is in conductive thermal communication with a cooled mold plate (cold-side member 260; paragraphs 0022-0023).
Regarding claim 4, Mohammed further teaches a conductive heat transfer area between the thermal bridge (270) and the valve pin seal (275) at least partially surrounds the valve pin seal (as shown in Figure 3).
Regarding claim 5, Mohammed teaches all the elements of claim 4 as discussed above and further teaches the thermal bridge includes a longitudinally extending opening having a cold-side member and the hot-side member are further configured to define a space therebetween), and a length of an outer surface of the valve pin seal is in conductive thermal communication with the wall of the opening (as shown in Figure 3, top of valve bushing 275 is in contact with bottom opening of hot-side member 270).
Regarding claim 8, Mohammed further teaches the thermal bridge (270) is thermally insulated from the valve pin (232) by an air gap that surrounds the valve pin (as shown in Figure 3).
Regarding claim 9, Mohammed further teaches the thermal bridge (270) includes an inner surface that is in conductive thermal communication with an outer surface of the valve pin seal (as shown in Figure 3).
Regarding claim 10, Mohammed further teaches the thermal bridge includes a lateral portion, in operation, the lateral portion is in conductive thermal communication with the cooled mold plate (cold-side member interface74, hot-side member interface 264 in Figure 3).
Regarding claim 12, Mohammed teaches all the elements of claim 9 as discussed above and further teaches wherein, in operation, an outer surface of the thermal bridge (270) is in conductive thermal communication with a bore in the cooled mold plate (as shown in Figure 3).
Regarding claim 18, Mohammed further teaches the size of a surface area of a first conductive heat transfer area between the thermal bridge and the cooled mold plate is greater than the size of a surface area of a second conductive heat transfer area between the thermal bridge and the valve pin seal (as shown in Figure 3, surface between 270-260 is greater than surface between 270-275).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Gunther (US 2017/0291337 A1).
Regarding claims 2 and 3, Mohammed teaches all the elements of claim 1 as discussed above but does not teach the thermal bridge longitudinally overlaps the valve pin seal to create a longitudinally extending conductive heat transfer area between the thermal bridge and the valve pin seal nor an area between the thermal bridge and the valve pin seal at least partially overlaps a sealing engagement portion of the valve pin bore.
Gunther teaches a hot runner system (Figure 1) having a manifold for receiving material from a source (distributor plate 10); a nozzle for delivering molding material received from the manifold to a mold cavity (paragraph 0035, flow path extends…into a needle valve nozzle); a .

Claims 6-7 and 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed.
Regarding claims 6 and 7, Mohammed teaches all the elements of claim 5 as discussed above and further teaches the opening is a cylindrical bore (as shown in Figure 3, the opening 252 encompasses the cylindrical valve member 232).  While patent drawing are not necessarily 
    PNG
    media_image1.png
    374
    787
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, Mohammed teaches the cylindrical bore includes a first portion having a first diameter, the first portion of the cylindrical bore being thermally insulated from the valve pin and a second portion having a second diameter larger than the first diameter, wherein a wall of the second diameter portion is in conductive thermal communication with the outer surface of the valve pin seal.
Regarding claims 13 and 16, Mohammed teaches all the elements of claim 1 as discussed above but does not teach the thermal bridge is longitudinally fixed in position relative to the valve pin seal and is longitudinally slidable relative to the cooled mold plate.  However, Mohammed discloses each of the thermal bridge (270), cooled mold plate (260) and valve pin seal (275) comprise an interface that accommodates an operationally generated force (paragraph 0039, compression from thermal growth).  Mohammed discloses in an alternate 
With regards to claim 14, Mohammed does not teach the thermal bridge is longitudinally fixed in position relative to the cooled mold plate and the valve pin seal is slidably received in the thermal bridge.  However, the claimed arrangement is regarding the different orientation and movement of the thermal bridge in relation to the cooled mold plate and valve pin seal.  In this respect, Mohammed already teaches the thermal bridge configured in the alternate arrangement as set forth in claim 16.  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art to modify the arrangement of the thermal bridge to the claimed orientation with the same predictable results of an interface to accommodate generated forces from operation (paragraph 0039).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed as applied to claim 10 above, and further in view of Gray (US 2014/0037783 A1).
Regarding claim 11, Mohammed teaches all the elements of claim 10 as discussed above but does not teach a biasing member disposed between the lateral portion and the manifold, in operation the biasing member urging the lateral portion towards the cooled mold plate.
.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, as applied to claims 14 and 16 above, and further in view of Tabassi (US 2005/0225000 A1).
Regarding claims 15 and 17, Mohammed teaches all the elements of claims 14 and 17 as discussed above but does not teach longitudinally fixed includes a connection by way of at least one of an interference connection, a threaded connection, a bayonet connection, and an abutment connection.
Tabassi teaches an injection molding nozzle structure (Figure 3a), comprising a plurality of sections (50, 52, 54) surrounding a valve pin (32).  A similar thermal bridge (barrier 54) is longitudinally fixed to the sections via a threaded connection which provides an added thermal barrier die to the air gaps between the threads (53 in Figure 3b; paragraph 0034).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface between the thermal barrier and the cooled mold plate or valve pin seal, particularly of the connection with the threaded connection as .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Baumann (US 2009/0110762 A1).
Regarding claim 20, Mohammed teaches all the elements of claim 1 as discussed above but does not teach the thermal bridge is made from a material that is more thermally conductive than a material from which the valve pin seal is made.
Baumann teaches an injection molding nozzle structure (Figure 2), a manifold (102) for receiving material from a source; a nozzle for delivering molding material received from the manifold to a mold cavity (paragraph 0073); a valve pin (106) connected to an actuator; a valve pin seal (118) at an upstream end of the nozzle, the valve pin seal having a valve pin bore in which the valve pin is slidably received (paragraph 0073); and a thermal bridge (pad 110) extending through a valve pin passageway in the manifold, the thermal bridge being in conductive thermal communication with the valve pin seal (as shown in Figure 2), is in conductive thermal communication with a cooled mold plate (plate 120 having cooling system 114).  The thermal bridge comprises an insert (136 in Figure 5) composed of a high heat conductive material so that heat can be easily removed from the valve stem (paragraph 0092).  Baumann does not disclose the insert being more thermally conductive than material of the valve pin seal.  It would have been obvious for one of ordinary skill in the art to have provided the insert with a higher thermal conductivity than the valve pin seal to remove heat form the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blais (US 2013/0316039 A1) disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        11/03/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748